Title: From Thomas Jefferson to James Brown, 8 August 1790
From: Jefferson, Thomas
To: Brown, James



Sir
New York Aug. 8. 1790.

As I shall shortly set out for Virginia, and shall have occasion there for some necessaries, I take the liberty of stating them herein, and of asking the favor of you to send them to me by the first conveyance after the reciept of this. Any waggon going to Charlottesville may deliver them at Colo. Nichs. Lewis’s, unless my own were to be passing, which might carry them directly to Monticello. I have noted a quarter cask of wine. I would prefer good Lisbon; next to that Sherry, next to that Calcavallo; but still a good quality of the latter would be preferable to an indifferent quality of the former. If none of these, then claret. Whatever kind you can procure me, be so good as to have it bottled before sent.
The papers which I received from Mr. Donald, I inclosed to the Secretary of the Treasury, desiring he would return them to me if the prosecution was to go on. He has not returned them. I shall be able before I leave this, to know what is intended: and will let you know it. I am with great esteem Sir Your most obedt. humble servt.,

Th: Jefferson


 
Coffee 20. ℔
double refined sugar 2. loaves
single do. 2. loaves
brown sugar. 30 ℔.
rice 50. ℔.

raisins 10. ℔.
almonds 10. ℔.
pepper. black. 1. ℔.


cinnamon
}
1. oz. of each.


mace


cloves


ginger


nutmegs


allspice


capers. 3. bottles
mustard. 3. bottles
candles. a box, small. spermaceti if to be had.
1. cheese.
French brandy 10. gallons. if none, then good rum.
common rum 5. gallons.
wine. a quarter cask, bottled.
cod-fish. 15. or 20. ℔.

If the wine you send me be either Lisbon, Sherry, or Calcavallo, then I would be glad of 3. or 4. doz. in addition, of any sound weak wine, either red or white, which would be good for mixing with water, the kinds specified not being proper for that.
  

P.S. I send from hence 2½doz. Windsor chairs, which I have desired to be delivered to you, and will beg the favor of you to forward them as quick as you can to Mr. Lewis’s or to Monticello.

